Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1	Group I, claim(s) 1-18 drawn to a composition comprising a plurality of levan oligomers, wherein at least 70% (w/w) of said plurality of levan oligomers are characterized by: (i) weight average molecular weights (Mw) of 540 to 1000 g/mol, and (ii) a dispersity index (Ð) of less than 2.
Group II, claim(s) 19-21 drawn to a method for improving a skin condition, the method comprising the step of applying the composition of claim 10 to the skin.
2.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature .
3.	The technical feature linking groups I-II appears to be that they all relate to a composition and a method of using said composition.
4.	However, Gan Shmuel Foods ltd; “1.1- GS Levan- LMW 28-30% (Solution) Product Specification Gan Shmuel - 31.10”, Date: 31.10.17, discloses a GS Levan- LMW 28-30% (Solution). Furthermore, Gan Shmuel Foods ltd discloses the aqueous solution comprises or contains 28-30% levan, a polyfructose with β-2,6 bonds and a terminal of glucose and that about 80% of levan has a molecular weight below 2,000 Daltons and about 20% of levan has a molecular weight above 1Million Daltons. It should be noted that levan with a molecular weight below 2,000 Daltons (g/mol) reads Applicant’s 
levan oligomers characterized by weight average molecular weights (Mw) of 540 to 1000.    In addition, Gan Shmuel Foods ltd discloses that the composition has humectant and prebiotic properties and can be used in cosmetics. Gan Shmuel Foods ltd does not disclose the dispersity index (Ð) of the composition. However, it is obvious to determine further properties of the Gan Shmuel Foods ltd composition such as the dispersity index (Ð) so as to use it more effectively as a cosmetic or prebiotic.
Also, FR2999425 (Al), (LUCAS MEYER COSMETICS [FR]), 20 June 2014. (machine translation) discloses a cosmetic composition for topical administration comprising glycolipid that comprises at least one carbohydrate unit comprising an oligomer ( comprising a sequence of 2 to 10 monomers) or a fructose polymer ( comprising a chain of at least 11 monomers) such as Levan radical. Furthermore, LUCAS MEYER COSMETICS [FR]) describes that the oligomer or the polymer may be 
	5.	Therefore, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a composition comprising a plurality of levan oligomers, wherein at least 70% (w/w) of said plurality of levan oligomers are characterized by: (i) weight average molecular weights (Mw) of 540 to 1000 g/mol, and (ii) a dispersity index (Ð) of less than 2.
The special technical feature of Group II is considered to be a method for improving a skin condition, the method comprising the step of applying the composition of claim 10 to the skin.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
Michael C. Henry
May 25, 2018.